Citation Nr: 0630067	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-34 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a service-connected compression fracture of L-2, with 
degenerative disc disease.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1988 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection and assigned a 10 
percent rating for a compression fracture of L-2, with 
degenerative disc disease.  The veteran appeals for the 
assignment of a higher initial rating.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The veteran failed to report to hearings scheduled for him in 
October 2005 and July 2006.  He has not provided good cause 
for his failure to appear, nor has he requested that a new 
hearing be scheduled.  Accordingly, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2006).  

This matter was previously before the Board and was remanded 
in January 2006.  The purpose of that remand has been met to 
the extent possible.


FINDINGS OF FACT

The veteran's service-connected status-post compression 
fracture of the second lumbar vertebra (L-2) with 
degenerative disc disease, is productive of pain and other 
subjective findings, to include numbness of the left lower 
extremity, but it is not manifested by limitation of motion 
of the thraocolumbar spine, objective evidence of muscle 
spasm, deformity of a vertebral body, incapacitating episodes 
of neurological symptoms necessitating bedrest prescribed by 
a physician, or any  neurological disability, including but 
not limited to bowel or bladder impairment, warranting a 
separate compensable rating.


CONCLUSION OF LAW

An initial or staged rating in excess of 10 percent for a 
status-post compression fracture of L-2, with degenerative 
disc disease is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5235, 5242, 5243 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus VA "essentially 
cured the error in the timing of notice."  Mayfield, supra 
(due process concerns with respect to VCAA notice must be 
pled with specificity).  See also Prickett v. Nicholson, No. 
04-0140 (U. S. Vet. App. September 11, 2006).  Significantly, 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield, 
at 123.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
latter" fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2004 and June 2006 letters, VA informed 
the veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also directed the veteran to tell the 
VA about any additional information or evidence that he 
wanted the VA to try to get for him in relation to his case 
and the June 2006 letter explicitly directed the veteran to 
send any pertinent evidence he had in his possession.  The 
Board finds that these letters fulfill VA's duties to notify 
the veteran.

Through the April 2004 and June 2006 letters noted above, the 
veteran was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Id; see also 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (reversed on other grounds No. 05-7157 (Fed. 
Cir.  Apr. 5, 2006)).   

In this case, the June 2006 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   In June 2006, VA sent the veteran a letter 
which complied with the requirement of Dingess in that it 
informed the veteran of the criteria necessary to establish 
disability ratings and effective dates in the event that 
service connection was established for his disabilities.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records, and VA medical 
records.  Additionally, the veteran has been provided a VA 
examination with clinical and physical findings adequate for 
rating purposes.  The record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  When a veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO has rated the veteran's spine disability under 
Diagnostic Code 5235.  As the veteran's claim for service 
connection was filed in March 2004 and the appeal is for the 
assignment of a higher initial rating, only the current 
criteria for rating disease and disabilities of the spine 
(effective since September 26, 2003) are applicable.

Under the current rating criteria for disabilities of the 
spine, the general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

For purposes of this case, the Board notes that Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

The relevant medical evidence of record includes an April 
2004 VA examination report.  History obtained from the 
veteran at that time included a compression fracture of a 
lumbar vertebra during service.  He stated that he continued 
to have low back pain.  He denied use of a cane, crutch or 
corset.  The veteran added that his pain radiated into the 
buttocks and he described numbness of the left lower 
extremity.  

On physical examination, the veteran had flexion of the spine 
to 90 degrees, extension to 30 degrees, bilateral lateral 
bending to 30 degrees, and rotation bilaterally to 40 
degrees.  The Board notes that this represents full range of 
motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71, 
Diagbostic Code 5235, Note (2). With repetitive motion, there 
was pain in the lumbar region.  No muscle spasm was noted.  
There was no focal tenderness, but there was diffuse 
tenderness in the lumbar region.  Straight leg raising 
produced pain in the lower back.  Motor examination was 
within normal limits.  Sensation to light touch was intact, 
although the veteran complained of subjective paresthesias in 
an S1 distribution on the left.  Deep tendon reflexes were 
full and symmetric.  The veteran's gain was non-antalgic.  
The diagnosis was spondylosis, degenerative disc disease, 
lumbar spine, after lumbar compression fractures.  

A separate VA examination report from April 2004 notes that 
on physical examination, the veteran's extremities were 
entirely within normal limits, including normal range of 
motion without tenderness.  The examiner also noted no muscle 
spasm and no obvious motor sensory deficit on neurological 
examination with deep tendon reflexes equal and symmetrical. 

After reviewing the medical evidence of record, the Board 
finds that a 10 percent rating accurately captures the extent 
of the veteran's low back disability and that a 20 percent 
rating is not warranted.  

The veteran's service-connected status-post compression 
fracture of L-2 with degenerative disc disease is productive 
of pain and other subjective findings, to include numbness of 
the left lower extremity.  However, there is no objective 
clinical evidence of actual limitation of motion of the 
thoracolumbar spine or muscle spasm in the low back region.  
The medical evidence fails to reflect incapacitating episodes 
of neurological symptoms necessitating bedrest prescribed by 
a physician, and no neurological disability, including but 
not limited to bowel or bladder impairment, warranting a 
separate compensable rating is evident.  There is no X-ray 
evidence of a deformity of a vertebral body.

The veteran's April 2004 VA examination reports reflect an 
absence of any abnormal objective neurological findings.  The 
first April 2004 VA examination report notes no sensory 
deficit and both April 2004 VA examination reports show 
normal deep tendon reflexes.  There is also no medical 
evidence to suggest a rating in excess of 10 percent is 
warranted based on limitation of motion under either 
Diagnostic Code 5235 or Diagnostic Code 5242.

The Board finds that the most significant actual impairment 
from the veteran's lumbar spine disability involves 
complaints of pain.  As noted above, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis.  

The Board recognizes the application of 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca, supra.  However, the range of motion 
as documented in the April 2004 VA examination report 
reflects consideration of pain, weakness, fatigability, lack 
of endurance, and incoordination.  There is no medical 
evidence that shows that the veteran has additional 
limitation of motion of the thoracolumbar spine due to pain 
or flare-ups of pain, supported by objective findings, to a 
degree that supports a rating in excess of 10 percent.  There 
is no medical evidence to show that the veteran has fatigue, 
weakness, incoordination or any other symptom associated with 
his low back disability that results in such additional 
limitation of motion.  Rather, the medical evidence shows 
essentially normal range of motion of the thoracolumbar 
spine. Specifically there is no medical evidence of record 
showing that the veteran has anywhere near:  1) a combined 
range of thoracolumbar motion of 120 degrees or less, or 2) a 
limitation of range of flexion to between 30 and 60 degrees, 
or 3) muscle spasm severe enough to result in an abnormal 
gait or abnormal spinal contour.  Thus, the preponderance of 
the evidence weighs against assignment of an initial or 
staged rating of 20 percent for the veteran's lumbar spine 
disability under Diagnostic Codes 5235 or 5242.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the medical 
evidence weighs against a finding that the veteran's lumbar 
spine disability warrants a disability rating in excess of 10 
percent at any point during the period of time at issue.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for the veteran's low back disability must be denied.  38 
U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  Here the current rating assigned for the 
veteran's low back disability takes into account functional 
impairment.  The rating criteria adequately compensate the 
degree of disability shown.  Such factors as marked 
interference with employment or frequent periods of 
hospitalization are not apparent. Accordingly, a referral for 
consideration of an extraschedular rating is not warranted.  
Id.


ORDER

Entitlement to an initial or staged rating in excess of 10 
percent for a status-post compression fracture of L-2, with 
degenerative disc disease is not warranted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


